Order filed July 26, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

      NO. 14-18-00374-CR (trial court cause number D-1-DC-16-100359)
      NO. 14-18-00375-CR (trial court cause number D-1-DC-16-100360)
      NO. 14-18-00376-CR (trial court cause number D-1-DC-16-100361)
      NO. 14-18-00377-CR (trial court cause number D-1-DC-16-100362)
      NO. 14-18-00378-CR (trial court cause number D-1-DC-16-100363)
      NO. 14-18-00379-CR (trial court cause number D-1-DC-16-301894)
      NO. 14-18-00380-CR (trial court cause number D-1-DC-16-301895)
                                    ____________

                             CRAIG JUBY, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 427th District Court
                            Travis County, Texas

                                      ORDER

      On July 19, 2018, we issued an order directing the official court reporter,
Nicole Edwards, to file the reporter’s record by August 3, 2018. Edwards notified us
later that day that she was not present for the trial of these cases. She said the court
reporter who was present is Meanette Salgado.

      Accordingly, we order Meanette Salgado to file the reporter’s record by
August 13, 2018. The trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Salgado does
not timely file the record, we will issue an order directing the trial court to conduct
a hearing to determine the reason for the failure to file the record.

                                    PER CURIAM